Opinion by
Mr. Justice Walling,
This case involves the question as to whether certain real estate situate on the southeast corner of Seventh and Chestnut streets, Philadelphia, is now so held in trust as to prevent its partition. This land was formerly owned by William Swaim, Sr., who died in 1846; and by his last will devised the property in trust for his son James for life and then in trust for the latter’s children and their heirs, giving James power, however, to revoke by will all trusts and interests expressed by the testator and to direct or to appoint such new or other trusts with respect to said property as to him might seem proper. James Swaim died.in 1870, leaving a last will in which he referred to the power given him in his father’s will, and in execution thereof revoked all the trusts and interests so created by his father and devised the estate in trust to pay an annuity to his wife for life and balance of the net income to his son William Swaim, Jr., free from the control of his creditors, and provided further that after the son’s death the property should be held “in trust for the children of the said William Swaim and the issue of such.as may bé deceased, in such *388parts, shares and proportions, and for such estates as they would be entitled to, if the said William Swaim had died intestate.” William Swaim, Jr., was then given the power by will to appoint the shares of his children or of the children of any deceased child to trustees, “in trust for the sole and separate use of said child or issue of said deceased child, and under such limitations and restrictions as in his discretion he may deem best, so as to secure the same to the said child or issue of deceased child, for his, her or their sole and separate use, maintenance and enjoyment.” William Swaim, Jr., died in 1877, testate, and left surviving him three daughters, who at the time of the execution of his will were minors, unmarried and not in contemplation of marriage, although they did subsequently marry and two of them are still living. In his will, William Swaim, Jr., pursuant to the power vested in him under the will of his father, directed that the share of each of his children, or the children of any deceased child, be held in trust for them until they reached the age of twenty-one years, “and as and after each of my said children respectively arrive at the age of twenty-one years, to pay her said part and share of the said rents, issues, profits, income, and dividends to her directly whether she be covert or sole, during all the period of her natural life, for her separate use and benefit, the said income to be and at all times to remain free and exempt from the power and control Of any husband, and from liabilities for any debts or engagements. The receipts of my children for such payments to them, whether covert or sole, shall be deemed and taken to be good and sufficient vouchers and acquittances for the said trustees or either of them, in the settlement of their accounts.” The will also provided that, in the event of the death of any of the children, her share should be paid to her issue during the life of the surviving children, or in ease there should be no issue, then to the survivors for life, and, upon the death of the last survivor of the. children, then to their issue, or, if no issue, *389then to the persons who would be entitled under the provisions of Ms father’s will. William Swaim, Jr., was born before the death of his grandfather.
Plaintiff is the owner by purchase of the interest of one of the daughters of William Swaim, Jr., in the premises, and as such filed his bill for partition in this case; and from the decree of the court below, sustaining defendants’ demurrer and dismissing the bill, this appeal was taken.
The action of the court below was based upon the construction previously placed upon the wills in question by the Orphans’ Court of said county, where the questions were exhaustively and ably considered, and in our opinion correctly decided.
The trusts created by the last will of James Swaim. were unquestionably valid as a due execution of the power contained in the will of his father, and created a spendthrift trust for the life of William Swaim, Jr., with remainder over as therein provided. The real question is as to the effect of the trust provisions in the will of William Swaim, Jr. So far as making a testamentary disposition of the property, James Swaim was practically the owner in fee; and the testamentary trusts so created and powers so conferred by him must be given effect. A careful reading of his will shows that he conferred upon William Swaim, Jr., a power sufficiently broad to enable the latter .to create for his children a spendthrift trust, as well as a separate use trust. True, when the will of James Swaim was executed the children of William Swaim, Jr., consisted of three daughters, yet there was nothing to indicate that sons might not thereafter be born to him. The words of the will above quoted empowering his son William by his last will to place such property “in trust for .the sole and separate use of said child or issue of said deceased child, and under such limitations and restrictions as in his discretion he may deem best, so as to secure the same to the said child or issue of deceased child, for his, her, or their sole and *390separate use, maintenance and enjoyment,” seem to indicate an intent to authorize the creation of both separate use and spendthrift trusts. And William Swaim, Jr., fully executed such power in his last will as above . quoted. A spendthrift trust may be created as well for a woman as for a man: Ashhurst’s App., 77 Pa. 464; Hughes-Hallett v. Hughes-Hallett, 152 Pa. 590, 594.
While the separate use trusts were ineffective because the daughters were neither married nor in contemplation of marriage, yet by said wills spendthrift trusts were created in favor of the daughters of Williarn Swaim, Jr., and valid during their lives. No set form of words is necessary to the creation of a spendthrift trust: Graeff v. DeTurk, 44 Pa. 527, 531; Winthrop Company v. Clinton, 196 Pa. 472. See also Shower’s Est., 211 Pa. 297; Dunn & Biddle’s App., 85 Pa. 94.
So far as creating a trust for his own children, or for the issue of any of his children who may have died in his lifetime, William Swaim, Jr., was acting within the powers conferred upon him by the will of his father, but he went further and attempted to continue the trust for various uses and purposes for an indefinite time beyond the lives in being at his death. To that extent the trust so created is invalid, as transgressing the rule against perpetuities, and because no such power was vested in him by the will of James Swaim. However, the trust so designated in the will of William Swaim, Jr., is severable, so that the trust created for his children may stand, and that attempted to be created for others beyond fall: Whitman’s Est., 248 Pa. 285. Where an active trust is created to pay the income to one for life, it will not be defeated because of the failure or invalidity of the gift over of the corpus of the estate. On the death of William Swaim, Jr., the title to the property in question vested in his children as devisees under the will of their grandfather, James Swaim, but their enjoyment thereof was subject to the trust created by their father’s will. The rule against perpetuities is directed against *391future contingent interests and has no reference to vested estates: Johnson’s Est., 185 Pa. 179. As the children’s estate vested on their father’s death, and as he was in being at the death of William Swaim, Sr., so far as concerns them the rule against perpetuities has not been violated. It is the vesting of the estate within the life in being and twenty-one years thereafter that fixes its status. The fact that when vested it may continue beyond that period is not material. And computing the time from the creation of the power by the will of James Swaim, it is still more apparent that the rule has not been transgressed. In our opinion the will of William Swaim, Jr., creates an active trust during the lives of his daughters and the real estate embraced therein cannot now be partitioned.
The assignment of error is overruled and the decree is affirmed at the cost of appellant.